DETAILED ACTION
This action is in response to the Patent Trial and Appeal Board (the PTAB) Decision mailed 15 August 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 January 2021 was filed after the mailing date of the final Office action on 10 January 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the ordered combination of all of the features of at least independent claims 1, 9, and 15. Specifically, in light of the PTAB decision, prior art of record fails to disclose the claimed service virtual machine (SVM) in ordered combination with all the other features of at least any one of the independent claims.
Koponen et al. (US 9,137,052, hereinafter Koponen) as modified by Venkatesh et al. (US 9,401,818, hereinafter Venkatesh) were found to be the closest prior art to the claimed invention. In light of the PTAB Decision, the scope of the claimed "SVM" is limited to a virtual machine run by a hypervisor. The PTAB Decision p. 9, ll. 11-15. In light of the PTAB finding Koponen-Venkatesh as failing to disclose a device functioning as the claimed SVM as “run by a hypervisor,” Koponen-Venkatesh do not render the claimed invention obvious.
Further search and consideration has not revealed other prior art that discloses the claimed invention alone or in reasonable combination of the prior art of record.
Thus, at least independent claims 1, 9, and 15 are allowed over the prior art of record. Dependent claims 2-8, 10-14 and 16-20 are likewise allowed for at least the same reasons, because they depend on claims 1, 9, or 15. Therefore, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shin et al. (US 9,166,988) - Figs. 1-3, 6, and description at 7:30-37 and 9:6-12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/            Primary Examiner, Art Unit 2468